Exhibit 10.38

EXECUTION COPY

COMMON STOCK PURCHASE AGREEMENT

by and between

KINGSBRIDGE CAPITAL LIMITED

and

KOSAN BIOSCIENCES INCORPORATED

dated as of July 19, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I        DEFINITIONS    2             Section 1.01.   

“Blackout Amount”

   2             Section 1.02.   

“Blackout Shares”

   2             Section 1.03.   

“Bylaws”

   2             Section 1.04.   

“Certificate”

   2             Section 1.05.   

“Closing Date”

   2             Section 1.06.   

“Commission”

   2             Section 1.07.   

“Commission Documents”

   2             Section 1.08.   

“Commitment Period”

   2             Section 1.09.   

“Common Stock”

   2             Section 1.10.   

“Condition Satisfaction Date”

   2             Section 1.13.   

“Damages”

   2             Section 1.14.   

“Draw Down”

   2             Section 1.15.   

“Draw Down Amount”

   2             Section 1.16.   

“Draw Down Discount Price”

   3             Section 1.17.   

“Draw Down Notice”

   3             Section 1.18.   

“Draw Down Pricing Period”

   3             Section 1.19.   

“DTC”

   3             Section 1.20.   

“Effective Date”

   3             Section 1.21.   

“Exchange Act”

   3             Section 1.22.   

“Excluded Merger or Sale”

   3             Section 1.23.   

“Knowledge”

   3             Section 1.24.   

“LIBOR”

   3             Section 1.25.   

“Make Whole Amount”

   3             Section 1.26.   

“Market Capitalization”

   3             Section 1.27.   

“Material Adverse Effect”

   3             Section 1.28.   

“Maximum Commitment Amount”

   4             Section 1.29.   

“Maximum Draw Down Amount”

   4             Section 1.30.   

“NASD”

   4             Section 1.31.   

“Permitted Transaction”

   4             Section 1.32.   

“Person”

   4             Section 1.33.   

“Principal Market”

   4

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             Section 1.34.   

“Prohibited Transaction”

   4             Section 1.35.   

“Prospectus”

   4             Section 1.36.   

“Registrable Securities”

   4             Section 1.37.   

“Registration Rights Agreement”

   5             Section 1.38.   

“Registration Statement”

   5             Section 1.39.   

“RegulationD”

   5             Section 1.40.   

“Section4(2)”

   5             Section 1.41.   

“Securities Act”

   5             Section 1.42.   

“Settlement Date”

   5             Section 1.43.   

“Shares”

   5             Section 1.44.   

“Trading Day”

   5             Section 1.45.   

“VWAP”

   5             Section 1.46.   

“Warrant”

   5             Section 1.47.   

“Warrant Shares”

   5 ARTICLE II        PURCHASE AND SALE OF COMMON STOCK    5
            Section 2.01.   

Purchase and Sale of Stock

   5             Section 2.02.   

Closing

   5             Section 2.03.   

Registration Statement and Prospectus

   6             Section 2.04.   

Warrant

   6             Section 2.05.   

Blackout Shares

   6

ARTICLE III        DRAW DOWN TERMS

   6             Section 3.01.   

Draw Down Notice

   6             Section 3.02.   

Number of Shares

   6             Section 3.03.   

Limitation on Draw Downs

   6             Section 3.04.   

Trading Cushion

   6             Section 3.05.   

Settlement

   6             Section 3.06.   

Delivery of Shares; Payment of Draw Down Amount

   7             Section 3.07.   

Failure to Deliver Shares

   7

ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   8             Section 4.01.   

Organization, Good Standing and Power

   8             Section 4.02.   

Authorization; Enforcement

   8             Section 4.03.   

Capitalization

   8

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             Section 4.04.   

Issuance of Shares

   9             Section 4.05.   

No Conflicts

   9             Section 4.06.   

Commission Documents, Financial Statements

   10             Section 4.07.   

No Material Adverse Change

   10             Section 4.08.   

No Undisclosed Liabilities

   10             Section 4.09.   

No Undisclosed Events or Circumstances

   10             Section 4.10.   

Actions Pending

   11             Section 4.11.   

Compliance with Law

   11             Section 4.12.   

Certain Fees

   11             Section 4.13.   

Disclosure

   11             Section 4.14.   

Material Non-Public Information

   11             Section 4.15.   

Exemption from Registration; Valid Issuances

   11             Section 4.16.   

No General Solicitation or Advertising in Regard to this Transaction

   12             Section 4.17.   

No Integrated Offering

   12             Section 4.18.   

Acknowledgment Regarding Investor’s Purchase of Shares

   12 ARTICLE V        REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
   12             Section 5.01.   

Organization and Standing of the Investor

   12             Section 5.02.   

Authorization and Power

   12             Section 5.03.   

No Conflicts

   13             Section 5.04.   

Financial Capability

   13             Section 5.05.   

Information

   13             Section 5.06.   

Selling Restrictions

   13             Section 5.07.   

Statutory Underwriter Status

   14             Section 5.08.   

Not an Affiliate

   14             Section 5.09.   

Manner of Sale

   14             Section 5.10.   

Prospectus Delivery

   14 ARTICLE VI      COVENANTS OF THE COMPANY    14             Section 6.01.
  

Securities

   14             Section 6.02.   

Reservation of Common Stock

   15             Section 6.03.   

Registration and Listing

   15             Section 6.04.   

Registration Statement

   15             Section 6.05.   

Compliance with Laws

   15

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             Section 6.06.   

Reporting Requirements

   16             Section 6.07.   

Other Financing

   16             Section 6.08.   

Prohibited Transactions

   16             Section 6.09.   

Corporate Existence

   17             Section 6.10.   

Non-Disclosure of Non-Public Information

   17             Section 6.11.   

Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Draw Down

   17             Section 6.12.   

Amendments to the Registration Statement

   17             Section 6.13.   

Prospectus Delivery

   18

ARTICLE VII        CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW
DOWN

   18             Section 7.01.   

Accuracy of the Company’s Representations and Warranties

   18             Section 7.02.   

Performance by the Company

   18             Section 7.03.   

Compliance with Law

   18             Section 7.04.   

Effective Registration Statement

   18             Section 7.05.   

No Knowledge

   19             Section 7.06.   

No Suspension

   19             Section 7.07.   

No Injunction

   19             Section 7.08.   

No Proceedings or Litigation

   19             Section 7.09.   

Sufficient Shares Registered for Resale

   19             Section 7.10.   

Warrant

   19             Section 7.11.   

Opinion of Counsel

   19             Section 7.12.   

Accuracy of Investor’s Representation and Warranties

   19             Section 7.13.   

Payment of Fees

   19

ARTICLE VIII      TERMINATION

   19             Section 8.01.   

Term

   19             Section 8.02.   

Other Termination

   20             Section 8.03.   

Effect of Termination

   20 ARTICLE IX        INDEMNIFICATION    21             Section 9.01.   

Indemnification

   21             Section 9.02.   

Notification of Claims for Indemnification

   22 ARTICLE X        MISCELLANEOUS    23             Section 10.01.   

Fees and Expenses

   23

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             Section 10.02.   

Reporting Entity for the Common Stock

   23             Section 10.03.   

Brokerage

   23             Section 10.04.   

Notices

   24             Section 10.05.   

Assignment

   25             Section 10.06.   

Amendment; No Waiver

   25             Section 10.07.   

Entire Agreement

   25             Section 10.08.   

Severability

   25             Section 10.09.   

Title and Subtitles

   26             Section 10.10.   

Counterparts

   26             Section 10.11.   

Choice of Law

   26             Section 10.12.   

Specific Enforcement, Consent to Jurisdiction

   26             Section 10.13.   

Survival

   26             Section 10.14.   

Publicity

   26             Section 10.15.   

Further Assurances

   27             Section 10.16.   

Absence of Presumption

   27

 

-v-



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

by and between

KINGSBRIDGE CAPITAL LIMITED

and

KOSAN BIOSCIENCES INCORPORATED

dated as of July 19, 2006

This COMMON STOCK PURCHASE AGREEMENT is entered into as of the 19th day of July,
2006 (this “Agreement”), by and between KINGSBRIDGE CAPITAL LIMITED, an entity
organized and existing under the laws of the British Virgin Islands, whose
registered address is Palm Grove House, 2nd Floor, Road Town, Tortola, British
Virgin Islands (the “Investor”) and KOSAN BIOSCIENCES INCORPORATED, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $50 million worth of shares of Common Stock (as defined
below); and

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and under the Warrant (as defined below), upon
the terms and subject to the conditions set forth therein; and

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 285,000 shares of Common Stock, upon the terms and subject to the conditions
and limitations set forth therein;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. “Blackout Amount” shall have the meaning assigned to such term in
the Registration Rights Agreement.

Section 1.02. “Blackout Shares” shall have the meaning assigned to such term in
the Registration Rights Agreement.

Section 1.03. “Bylaws” shall have the meaning assigned to such term in
Section 4.03 hereof.

Section 1.04. “Certificate” shall have the meaning assigned to such term in
Section 4.03 hereof.

Section 1.05. “Closing Date” means the date on which this Agreement is executed
and delivered by the Company and the Investor.

Section 1.06. “Commission” means the United States Securities Exchange
Commission.

Section 1.07. “Commission Documents” shall have the meaning assigned to such
term in Section 4.06 hereof.

Section 1.08. “Commitment Period” means the period commencing on the Effective
Date and expiring on the earliest to occur of (i) the date on which the Investor
shall have purchased Shares pursuant to this Agreement for an aggregate purchase
price equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring
thirty-six (36) months from the Effective Date.

Section 1.09. “Common Stock” means the common stock of the Company, par value
$0.001 per share.

Section 1.10. “Condition Satisfaction Date” shall have the meaning assigned to
such term in Article VII hereof.

Section 1.11. “Convertible Security” shall have the meaning assigned to such
term in Section 6.08 hereof.

Section 1.12. “Conversion Price” shall have the meaning assigned to such term in
Section 6.08 hereof.

Section 1.13. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).

Section 1.14. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.

Section 1.15. “Draw Down Amount” means the actual amount of a Draw Down paid to
the Company.

 

2



--------------------------------------------------------------------------------

Section 1.16. “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during a Draw Down Pricing Period when the VWAP equals or exceeds
$2.00 but is less than or equal to $6.00, (ii) 92% of the VWAP on any Trading
Day during a Draw Down Pricing Period when the VWAP exceeds $6.00 but is less
than or equal to $8.25, or (iii) 94% of the VWAP on any Trading Day during a
Draw Down Pricing Period when the VWAP exceeds $8.25.

Section 1.17. “Draw Down Notice” shall have the meaning assigned to such term in
Section 3.01 hereof.

Section 1.18. “Draw Down Pricing Period” shall mean, with respect to each Draw
Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.

Section 1.19. “DTC” shall mean the Depository Trust Company, or any successor
thereto.

Section 1.20. “Effective Date” means the first Trading Day immediately following
the date on which the Registration Statement is declared effective by the
Commission.

Section 1.21. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

Section 1.22. “Excluded Merger or Sale” shall have the meaning assigned to such
term in the Warrant.

Section 1.23. “Knowledge” with respect to the Company means the actual knowledge
of the Chief Executive Officer, the Senior Vice President, Legal and Corporate
Development, General Counsel and Secretary, the Senior Vice President,
Manufacturing and Operations, the Senior Vice President, Drug Discovery and
Preclinical Development, and the Principal Accounting Officer and Principal
Financial Officer of the Company.

Section 1.24. “LIBOR” means the offered rate for twelve-month U.S. dollar
deposits that appears on Moneyline Telerate Page 3750 (or such other page as may
replace such Moneyline Telerate Page 3750 for the purpose of displaying
comparable rates), as of 11:00 a.m. (London time) two (2) Trading Days prior to
the beginning of the relevant period.

Section 1.25. “Make Whole Amount” shall have the meaning specified in
Section 3.07.

Section 1.26. “Market Capitalization” means, as of any Trading Day, the product
of (i) the closing sale price of the Common Stock as reported by Bloomberg L.P.
using the AQR function and (ii) the number of outstanding shares of Common Stock
of the Company as reported by Bloomberg L.P. using the DES function.

Section 1.27. “Material Adverse Effect” means any effect that is not negated,
corrected, cured or otherwise remedied by the Company within a reasonable period
of time on the business, operations, properties or financial condition of the
Company and its consolidated subsidiaries that is material and adverse to the
Company and such subsidiaries, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise interfere with the
ability of the Company to perform any of its obligations under this Agreement,
the Registration Rights Agreement or the Warrant in any material respect;
provided, that none of the following shall constitute a “Material Adverse
Effect”: (i) the effects of conditions or events that are generally applicable
to the capital, financial, banking, currency, biotechnology or pharmaceutical
markets, (ii) any changes or effects resulting from the announcement or

 

3



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement, including,
without limitation, any changes or effects associated with any particular Draw
Down, and (iii) changes in the market price of the Company’s Common Stock.

Section 1.28. “Maximum Commitment Amount” means the lesser of (i) $50 million in
aggregate Draw Down Amounts or (ii) 6,879,868 shares of Common Stock (as
adjusted for stock splits, stock combinations, stock dividends,
recapitalizations and the like that occur on or after the date of this Agreement
minus the number of Blackout Shares, if any, delivered to the Investor under the
Registration Rights Agreement, provided, however, that the Maximum Commitment
Amount shall not exceed that number of shares of Common Stock which the Company
may issue pursuant to the Agreement and the transactions contemplated herein,
without breaching the Company’s obligations under the rules and regulations of
the Principal Market).

Section 1.29. “Maximum Draw Down Amount” means the lesser of (i) 2% of the
Company’s Market Capitalization at the time of the Draw Down, or (ii) $10
million.

Section 1.30. “NASD” means the National Association of Securities Dealers, Inc.

Section 1.31. “Permitted Transaction” shall have the meaning assigned to such
term in Section 6.07 hereof.

Section 1.32. “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
any government or political subdivision or an agency or instrumentality thereof.

Section 1.33. “Principal Market” means the Nasdaq National Market, the Nasdaq
SmallCap Market, the American Stock Exchange or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock.

Section 1.34. “Prohibited Transaction” shall have the meaning assigned to such
term in Section 6.08 hereof.

Section 1.35. “Prospectus” as used in this Agreement means the prospectus in the
form included in the Registration Statement, as supplemented from time to time
pursuant to Rule 424(b) of the Securities Act.

Section 1.36. “Registrable Securities” means (i) the Shares, (ii) the Warrant
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (w) the
Registration Statement has been declared effective by the Commission and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, (y) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (z) in the opinion of inside or
outside counsel to the Company such Registrable Securities may be sold without
registration and without any time, volume or manner limitations pursuant to
Rule 144(k) (or any similar provision then in effect) under the Securities Act.

 

4



--------------------------------------------------------------------------------

Section 1.37. “Registration Rights Agreement” shall have the meaning set forth
in the recitals of this Agreement.

Section 1.38. “Registration Statement” shall have the meaning assigned to such
term in the Registration Rights Agreement.

Section 1.39. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

Section 1.40. “Section 4(2)” shall have the meaning set forth in the recitals of
this Agreement.

Section 1.41. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

Section 1.42. “Settlement Date” shall have the meaning assigned to such term in
Section 3.05 hereof.

Section 1.43. “Shares” means the shares of Common Stock of the Company that are
and/or may be purchased hereunder.

Section 1.44. “Trading Day” means any day other than a Saturday or a Sunday on
which the Principal Market is open for trading in equity securities.

Section 1.45. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.

Section 1.46. “Warrant” shall have the meaning set forth in the recitals of this
Agreement.

Section 1.47. “Warrant Shares” means the shares of Common Stock issuable to the
Investor upon exercise of the Warrant.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate in Draw Down Amounts of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.

Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Clifford Chance US LLP, 31 West
52nd Street, New York, NY 10019 at 2:00 p.m. local time on July 19, 2006, or at
such other time and place or on such date as the Investor and the Company may
agree upon (the “Closing Date”). Each party shall deliver at or prior to the
Closing all documents, instruments and writings required to be delivered at the
Closing by such party pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.03. Registration Statement and Prospectus. The Company shall prepare
and file with the Commission the Registration Statement (including the
Prospectus) in accordance with the provisions of the Securities Act and the
Registration Rights Agreement.

Section 2.04. Warrant. On the Closing Date, the Company shall issue and deliver
the Warrant to the Investor.

Section 2.05. Blackout Shares. The Company shall deliver any Blackout Amount or
issue and deliver any Blackout Shares to the Investor in accordance with
Section 1(e) of the Registration Rights Agreement.

ARTICLE III

DRAW DOWN TERMS

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

Section 3.01. Draw Down Notice. The Company, may, in its sole discretion, issue
a Draw Down Notice (defined below) specifying the dollar amount of Shares it
elects to sell to the Investor (each such election a “Draw Down”) up to a Draw
Down Amount equal to the Maximum Draw Down Amount during the Commitment Period,
which Draw Down the Investor will be obligated to accept. The Company shall
inform the Investor in writing via e-mail to the addresses set forth in
Section 10.04 and via facsimile transmission to the number set forth in
Section 10.04, with a copy to the Investor’s counsel, as to such Draw Down
Amount before commencement of trading on the first Trading Day of the related
Draw Down Pricing Period (the “Draw Down Notice”). In addition to the Draw Down
Amount, each Draw Down Notice shall designate the first Trading Day of the Draw
Down Pricing Period. In no event shall any Draw Down Amount exceed the Maximum
Draw Down Amount. Each Draw Down Notice shall be accompanied by a certificate,
signed by the Chief Executive Officer or Chief Financial Officer dated, as of
the date of such Draw Down Notice, in the form of Exhibit C hereof.

Section 3.02. Number of Shares. Subject to Section 3.06(b), the number of Shares
to be issued in connection with each Draw Down shall be equal to the sum of the
number of shares issuable on each Trading Day of the Draw Down Pricing Period.
Subject to Section 3.06(b), the number of Shares issuable on a Trading Day
during a Draw Down Pricing Period shall be equal to the quotient of one eighth
(1/8th) of the Draw Down Amount divided by the Draw Down Discount Price for such
Trading Day.

Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be permitted
for each Draw Down Pricing Period.

Section 3.04. Trading Cushion. Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Draw Down Pricing Period and the beginning of the next succeeding Draw Down
Pricing Period.

Section 3.05. Settlement. Subject to Section 3.06(b), the number of Shares
purchased by the Investor in any Draw Down shall be determined and settled on
two separate dates. Shares purchased by the Investor during the first four
Trading Days of any Draw Down Pricing Period shall be determined and settled no
later than the sixth Trading Day of such Draw Down Pricing Period. Shares
purchased by the Investor during the second four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the second Trading
Day after the last Trading Day of such Draw Down Pricing Period. Each date on
which settlement of the purchase and sale of Shares occurs hereunder being
referred

 

6



--------------------------------------------------------------------------------

to as a “Settlement Date.” The Investor shall provide the Company with delivery
instructions for the Shares to be issued at each Settlement Date at least two
Trading Days in advance of such Settlement Date. The number of Shares actually
issued shall be rounded to the nearest whole number of Shares.

Section 3.06. Delivery of Shares; Payment of Draw Down Amount.

(a) On each Settlement Date, the Company shall deliver the Shares purchased by
the Investor to the Investor or its designees exclusively via book-entry through
the DTC to an account designated by the Investor, and upon receipt of the
Shares, the Investor shall cause payment therefor to be made to the Company’s
designated account by wire transfer of immediately available funds, if the
Shares are received by the Investor no later than 12:00 p.m. (Eastern Time), or
next day available funds, if the Shares are received thereafter. Upon the
written request of the Company, the Investor will cause its banker to confirm to
the Company that the Investor has provided irrevocable instructions to cause
payment for the Shares to be made as set forth above, upon confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

(b) For each Trading Day during a Draw Down Pricing Period that the VWAP is less
than the greater of (i) 85% of the Closing Price of the Company’s Common Stock
on the Trading Day immediately preceding the commencement of such Draw Down
Pricing Period, or (ii) $2.00, such Trading Day shall not be used in calculating
the number of Shares to be issued in connection with such Draw Down, and the
Draw Down Amount in respect of such Draw Down Pricing Period shall be reduced by
one eighth (1/8th) of the initial Draw Down Amount specified in the Draw Down
Notice. If trading in the Company’s Common Stock is suspended for any reason for
more than three (3) consecutive or non-consecutive hours during any Trading Day
during a Draw Down Pricing Period, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice.

Section 3.07. Failure to Deliver Shares. If the Company fails on any Settlement
Date to take all actions within its reasonable control to cause the delivery of
the Shares purchased by the Investor, and such failure is not cured within two
(2) Trading Days following such Settlement Date, the Company shall pay to the
Investor on demand in cash by wire transfer of immediately available funds to an
account designated by the Investor the “Make Whole Amount;” provided, however,
that in the event that the Company is prevented from delivering Shares in
respect of any such Settlement Date in a timely manner by any fact or
circumstance that is reasonably within the control of, or directly attributable
to, the Investor, then such two (2) Trading Day period shall be automatically
extended until such time as such fact or circumstance is cured. As used herein,
the Make Whole Amount shall be an amount equal to the sum of (i) the Draw Down
Amount actually paid by the Investor in respect of such Shares plus (ii) an
amount equal to the actual loss suffered by the Investor in respect of sales to
subsequent purchasers, pursuant to transactions entered into before the
Settlement Date, of the Shares that were required to be delivered by the
Company, which shall be based upon documentation reasonably satisfactory to the
Company demonstrating the difference (if greater than zero) between (A) the
price per share paid by the Investor to purchase such number of shares of Common
Stock necessary for the Investor to meet its share delivery obligations to such
subsequent purchasers minus (B) the average Draw Down Discount Price during the
applicable Draw Down Pricing Period. In the event that the Make Whole Amount is
not paid within three (3) Trading Days following a demand therefor from the
Investor, the Make Whole Amount shall accrue interest compounded daily at a rate
of LIBOR plus 300 basis points per annum, up to and including the date on which
the Make Whole Amount is actually paid. Notwithstanding anything to the contrary
set forth in this Agreement, in the event that the Company pays the Make Whole
Amount (plus interest, if applicable) in respect of any Settlement Date in
accordance with this Section 3.07, such payment shall be the Investor’s sole
remedy in respect of the Company’s failure to deliver Shares in respect of such
Settlement Date, and the Company shall not be obligated to deliver such Shares.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to the
Investor:

Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below) as of the
date hereof, the Company does not own more than fifty percent (50%) of the
outstanding capital stock of or control any other business entity, other than
any wholly-owned subsidiary that is not “significant” within the meaning of
Regulation S-X promulgated by the Commission. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify or
be in good standing would not have a Material Adverse Effect.

Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the Warrant has been duly executed, issued and delivered, by the
Company and constitute a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, securities, insolvency, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, or indemnification or by other equitable principles of general
application.

Section 4.03. Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding as of December 31, 2005 are set forth
in the Commission Documents. All of the outstanding shares of the Common Stock
as of December 31, 2005 have been duly and validly authorized and issued, and
are fully paid and non-assessable. Except as set forth in this Agreement, the
Commission Documents or as previously disclosed on a schedule (the “Disclosure
Schedule”) previously delivered to the Investor, as of December 31, 2005, no
shares of Common Stock were entitled to preemptive rights or registration rights
and there were no outstanding options, warrants, scrip, rights issued by the
Company to subscribe to, call or commitments of any character whatsoever issued
by the Company relating to, or securities or rights convertible into or
exchangeable for or giving any right to subscribe for, any shares of capital
stock of the Company. Except as set forth in this Agreement, the Commission
Documents, or as previously disclosed to the Investor in the Disclosure
Schedule, as of December 31, 2005, there were no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock of the Company. Except as described in
the Commission Documents or as

 

8



--------------------------------------------------------------------------------

previously disclosed to the Investor in the Disclosure Schedule, as of the date
hereof the Company is not a party to any agreement granting registration rights
to any Person with respect to any of its equity or debt securities. Except as
set forth in the Commission Documents or as previously disclosed to the Investor
in writing, as of the date hereof the Company is not a party to, and it has no
Knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued
during the eighteen month period immediately prior to the Closing complied in
all material respects with all applicable federal and state securities laws, and
no stockholder has a right of rescission or damages with respect thereto that
could reasonably be expected to have a Material Adverse Effect. The Company has
furnished or made available to the Investor true and correct copies of the
Company’s Amended and Restated Certificate of Incorporation, as amended and in
effect on the date hereof (the “Certificate”), and the Company’s Amended and
Restated Bylaws, as amended and in effect on the date hereof (the “Bylaws”).

Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Certificate) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, the Shares and the Warrant Shares shall be validly issued and
outstanding, fully paid and non-assessable, and the Investor shall be entitled
to all rights accorded to a holder of shares of Common Stock.

Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound or by which any
of its respective properties or assets are bound which would constitute a
Material Adverse Effect, (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected where such violation would constitute
a Material Adverse Effect, or (v) require any consent of any third-party that
has not been obtained pursuant to any material contract to which the Company is
subject or to which any of its assets, operations or management may be subject
where the failure to obtain any such consent would constitute a Material Adverse
Effect. The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, the
Registration Rights Agreement or the Warrant, or issue and sell the Shares, the
Warrant Shares or the Blackout Shares (except to the extent that the number of
Blackout Shares required to be issued exceeds the number of authorized shares of
Common Stock under the Certificate) in accordance with the terms hereof and
thereof (other than any filings that may be required to be made by the Company
with the Commission, the NASD/Nasdaq or state securities commissions subsequent
to the Closing, and, any registration statement (including any amendment or
supplement thereto) which may be filed pursuant hereto); provided that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Investor herein.

 

9



--------------------------------------------------------------------------------

Section 4.06. Commission Documents, Financial Statements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
October 4, 2000 the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the “Commission Documents”). Except as previously disclosed to the
Investor in writing, since October 4, 2000 the Company has maintained all
requirements for the continued listing or quotation of its Common Stock, and
such Common Stock is currently listed or quoted on the Nasdaq National Market.
To the extent not available on the Commission’s EDGAR filing system, the Company
has made available to the Investor true and complete copies of the Commission
Documents filed with the Commission since October 4, 2000 and prior to the
Closing Date. The Company has not provided to the Investor any information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. As of its
date, the Company’s Form 10-K for the year ended December 31, 2005 complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, such Form 10-K did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents filed with the Commission since October 4, 2000 complied as
to form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements), and fairly
present in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

Section 4.07. No Material Adverse Change. Except as disclosed in the Commission
Documents, since December 31, 2005 no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect on the Company.

Section 4.08. No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its subsidiaries respective businesses
since December 31, 2005 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company.

Section 4.09. No Undisclosed Events or Circumstances. To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its subsidiaries or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed and which, individually or in
the aggregate, would have a Material Adverse Effect on the Company.

 

10



--------------------------------------------------------------------------------

Section 4.10. Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents or in the
Disclosure Schedule, there is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened, against or
involving the Company, any subsidiary or any of their respective properties or
assets that could be reasonably expected to have a Material Adverse Effect on
the Company. Except as set forth in the Commission Documents or as previously
disclosed to the Investor in writing, no judgment, order, writ, injunction or
decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which could be
reasonably expected to result in a Material Adverse Effect.

Section 4.11. Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or such that would
not reasonably be expected to cause a Material Adverse Effect. Except as set
forth in the Commission Documents, the Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 4.12. Certain Fees . Except as expressly set forth in this Agreement, no
brokers, finders or financial advisory fees or commissions will be payable by
the Company or any of its subsidiaries in respect of the transactions
contemplated by this Agreement.

Section 4.13. Disclosure. To the Company’s Knowledge, neither this Agreement nor
any other documents, certificates or instruments furnished to the Investor by or
on behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement, the Registration Rights Agreement or the Warrant
contain any untrue statement of a material fact or, taken as a whole together
with the Registration Statement as and when declared effective by the Commission
(along with any documents from time to time incorporated by reference therein,
or any amendments to the Registration Statement or to such documents), omit to
state a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.

Section 4.14. Material Non-Public Information. Except for this Agreement and the
transactions contemplated hereby, neither the Company nor its agents have
disclosed to the Investor, any material non-public information that, according
to applicable law, rule or regulation, should have been disclosed publicly by
the Company prior to the date hereof but which has not been so disclosed.

Section 4.15. Exemption from Registration; Valid Issuances. Subject to, and in
reliance on the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws provided, however, that at the
request of and with the express agreement of the Investor, the Shares and, under
certain circumstances, the Warrant Shares, will be delivered to the Investor via
book entry through DTC and shall not be bear legends noting restrictions as to
resale of such shares under federal and state securities laws, nor shall such
shares be subject to stop transfer instructions. Neither the sales of the
Shares, the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor
the Company’s

 

11



--------------------------------------------------------------------------------

performance of its obligations under, this Agreement, the Registration Rights
Agreement, or the Warrant shall (i) result in the creation or imposition of any
liens, charges, claims or other encumbrances upon the Shares, the Warrant
Shares, any Blackout Shares or any of the assets of the Company, or (ii) except
as previously disclosed to the Investor in writing, entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the shares of Common Stock or other securities of the
Company. The Shares, the Warrant Shares and any Blackout Shares shall not
subject the Investor to personal liability to the Company, its officers,
directors, employees or stockholders by reason of its ownership thereof.

Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.

Section 4.17. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.

Section 4.18. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor hereby makes the following representations, warranties and
covenants to the Company:

Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.

Section 5.02. Authorization and Power. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Registration Rights Agreement and the Warrant and to purchase the Shares, the
Blackout Shares, the Warrant and the Warrant Shares in accordance with the terms
hereof and thereof. The execution, delivery and performance of this Agreement,
the Registration Rights Agreement by Investor and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Investor, its Board of Directors or stockholders is required. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, securities,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of creditor’s rights and remedies or indemnification by other
equitable principles of general application.

 

12



--------------------------------------------------------------------------------

Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, the Warrant, the Registration Rights Agreement and any other document
or instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares or the Warrant in accordance with the terms hereof, provided
that, for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

Section 5.04. Financial Capability. The Investor has the financial capability to
perform all of its obligations under this Agreement, including the capability to
purchase the Shares, the Warrant and the Warrant Shares in accordance with the
terms hereof. The Investor has such knowledge and experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in Common Stock and the Warrant. The Investor is an “accredited
investor” as defined in Regulation D. The Investor is a “sophisticated investor”
as described in Rule 506(b)(2)(ii) of Regulation D. The Investor acknowledges
that an investment in the Common Stock and the Warrant is speculative and
involves a high degree of risk.

Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Blackout Shares, the Warrant and the Warrant Shares which have been requested by
the Investor. The Investor has reviewed or received copies of the Commission
Documents. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, the
Warrant and the Warrant Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.

Section 5.06. Selling Restrictions.

(a) The Investor has not directly or indirectly, nor has any Person acting on
behalf of or pursuant to any understanding with the Investor, engaged in any
transactions in the Company’s securities (including, without limitation, any
“short sale”, as such term is defined in Rule 200 of Regulation SHO, or any
successor regulation, promulgated by the Commission under the Exchange Act
involving Common Stock) since the time that the Investor was first contacted by
the Company, or any Person acting on behalf of the Company, regarding the
transactions contemplated hereby.

 

13



--------------------------------------------------------------------------------

(b) The Investor covenants that during the Commitment Period, neither the
Investor nor any of its affiliates nor any entity managed or controlled by the
Investor will ever (i) enter into or execute or cause any Person to enter into
or execute any “short sale” (as such term is defined in Rule 200 of
Regulation SHO promulgated by the Commission under the Exchange Act) of any
shares of Common Stock, (ii) sell, during the term of a Draw Down Pricing
Period, Common Stock other than Common Stock purchased (or to be purchased)
pursuant to the Draw Down pertaining to such Draw Down Pricing Period or
(iii) engage, through related parties or otherwise, in any derivative
transaction directly related to shares of Common Stock (including, without
limitation, the purchase of any option or contract to sell). Notwithstanding the
foregoing, the Investor shall have the right during any Draw Down Pricing Period
to sell shares of Common Stock equal in number to the aggregate number of the
Shares purchased (or to be purchased) pursuant to the Draw Down pertaining to
such Draw Down Pricing Period.

Section 5.07. Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor will be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law. The
Company acknowledges that the Investor does not necessarily agree with such
characterization.

Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

Section 5.10. Prospectus Delivery. The Investor agrees that unless the Shares
and Warrant Shares are eligible for resale pursuant to all the conditions of
Rule 144, it will resell the Shares and Warrant Shares only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable securities laws, including, without limitation, the prospectus
delivery requirements of the Securities Act, if any, as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement, and the Investor shall have delivered a current prospectus in
connection with such sale or shall have confirmed that a current prospectus is
deemed to be delivered in connection with such sale, or relied on an exemption
from such prospectus delivery requirements. The Investor, acknowledges that the
delivery of the Shares or Warrant Shares through DTC is predicated upon the
Company’s reliance that the Investor will sell any Shares or Warrant Shares
pursuant to either (i) the registration requirements of the Securities Act, or
(ii) an exemption therefrom. The Investor further acknowledges and agrees that
the Company shall be under no obligation to supplement the Prospectus to reflect
the issuance of any Shares pursuant to a Draw Down at any time prior to the day
following the Settlement Date with respect to such Shares.

ARTICLE VI

COVENANTS OF THE COMPANY

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and

 

14



--------------------------------------------------------------------------------

proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided that in no event
shall the Company be under any obligation to supplement the Prospectus to
reflect the issuance of any Shares pursuant to a Draw Down at any time prior to
the day following the Settlement Date with respect to such Shares.

Section 6.02. Reservation of Common Stock. As of the date hereof, the Company
has available and the Company shall reserve and keep available at all times,
free of preemptive rights and other similar contractual rights of stockholders,
shares of Common Stock for the purpose of enabling the Company to satisfy any
obligation to issue the Shares in connection with all Draw Downs contemplated
hereunder and the Warrant Shares. The number of shares so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares actually delivered hereunder.

Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with
its reporting and filing obligations under the Exchange Act, (iii) to prevent
the termination or suspension of such registration, or the termination or
suspension of its reporting and filing obligations under the Exchange Act or
Securities Act (except as expressly permitted herein). The Company shall use
commercially reasonable efforts to maintain the listing and trading of its
Common Stock and the listing of the Shares purchased by Investor hereunder on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the NASD
and the Principal Market. The Company will not be required to carry out any
action pursuant to this Agreement, the Registration Rights Agreement or the
Warrant that would adversely impact the listing of the Company’s securities on
the Principal Market as now in effect or as subsequently modified by applicable
rules and regulations.

Section 6.04. Registration Statement. Without the prior written consent of the
Investor, the Registration Statement shall be used solely in connection with the
transactions between the Company and the Investor contemplated hereby.

Section 6.05. Compliance with Laws.

(a) The Company shall comply, and cause each subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

(b) Without the consent of its stockholders in accordance with NASD rules, the
Company will not be obligated to issue, and the Investor will not be obligated
to purchase, any Shares or Blackout Shares which would result in the issuance
under this Agreement, the Warrant and the Registration Rights Agreements of
Shares and Blackout Shares (collectively) representing more than the applicable
percentage under the rules of the NASD, including, without limitation, NASD
4350(i), that would require stockholder approval of the issuance thereof.
Nothing herein shall compel the Company to seek such consent of its
stockholders. In addition, the Company will not be obligated to issue, and the
Investor will not be obligated to purchase, any Shares or Blackout Shares if as
a result of the acquisition of such Shares and/or Blackout Shares, the Company
would be required to file any notification or report forms under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. Nothing herein
shall compel the Company to file such notification and report forms.

 

15



--------------------------------------------------------------------------------

Section 6.06. Reporting Requirements. Upon reasonable written request of the
Investor during the Commitment Period, the Company shall furnish copies of the
following to the Investor within three Trading Days of such request (but not
sooner than filed with or submitted to the Commission):

 

  (a) Quarterly Reports on Form 10-Q;

 

  (b) Annual Reports on Form 10-K;

 

  (c) Current Reports on Form 8-K; and

 

  (d) any other documents publicly furnished or submitted to the Commission.

Section 6.07. Other Financing. Nothing in this Agreement shall be construed to
restrict the right of the Company to offer, sell and/or issue securities of any
kind whatsoever, provided such transaction is not a Prohibited Transaction (as
defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”). Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition of one or more other
companies, equipment, technologies or lines of business, (iii) issue shares of
Common Stock and/or Preferred Stock in connection with the Company’s option or
award plans, stock purchase plans, rights plans, warrants or options, (iv) issue
shares of Common Stock and/or Preferred Stock in connection with the acquisition
of products, licenses, equipment or other assets and strategic partnerships or
joint ventures; (v) issue shares of Common and/or Preferred Stock to consultants
and/or advisors as consideration for services rendered or to be rendered,
(vi) issue and sell equity or debt securities in a public offering, (vii) issue
and sell any equity or debt securities in a private placement (other than in
connection with any Prohibited Transaction), (viii) issue equity securities to
equipment lessors, equipment vendors, banks or similar lending institutions in
connection with leases or loans, or in connection with strategic commercial or
licensing transactions, (ix) issue securities in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company, and (x) issue shares of Common Stock to the Investor under any
other agreement entered into between the Investor and the Company. The Company
shall use commercially reasonable efforts to notify the Investor in writing
prior to the consummation of any material Permitted Transaction described in
clauses (vi), (vii) or (ix) above.

Section 6.08. Prohibited Transactions. During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld in the sole and
absolute discretion of the Investor. For the purposes of this Agreement, the
term “Prohibited Transaction” shall refer to: (i) the issuance by the Company of
any rights, warrants or options to subscribe for or purchase Common Stock, or
any other securities directly or indirectly convertible into or exchangeable or
exercisable for Common Stock, at an effective conversion, exchange or exercise
price that varies or may vary with or is otherwise issuable in relation to the
market price of Common Stock, including by way of one or more resets to any
fixed price; (ii) any “at-the-market offering” (as defined in Rule 415(a)(4)
under the Securities Act or any successor rule thereto) of the Company’s
securities by or on behalf of the Company, other than a customary,
firm-commitment underwritten public offering; and (iii) any equity line or other
form of financing that is substantially similar to the financing provided for
under this Agreement, provided that any future issuance by the Company of a
convertible security (“Convertible Security”) that contains provisions that
adjust the conversion price of such Convertible Security (“Conversion Price”) in
the event of stock splits, dividends, distributions or similar events or
pursuant to anti-dilution provisions shall not be a Prohibited Transaction

 

16



--------------------------------------------------------------------------------

for purposes of this Section 6.08 so long as such Convertible Security does not
contain a provision that adjusts the Conversion Price as a result of any decline
in the market price of the Common Stock after the issue date of the Convertible
Security, other than a decline resulting directly from stock splits, dividends,
distributions or similar events including, without limitation, the type of
conversion price adjustments customarily found in a firm commitment Rule 144A
offering to qualified institutional buyers.

Section 6.09. Corporate Existence. The Company shall take all steps necessary to
preserve and continue the corporate existence of the Company; provided, however,
that nothing in this Agreement shall be deemed to prohibit the Company from
engaging in any Excluded Merger or Sale with another Person provided that in the
event of an Excluded Merger or Sale, if the surviving, successor or purchasing
Person does not agree to assume the obligations under the Warrant, then the
Company shall deliver a notice to the Investor at least ten (10) days before the
consummation of such Excluded Merger or Sale, the Investor may exercise the
Warrant at any time before the consummation of such Excluded Merger or Sale (and
such exercise may be made contingent upon the consummation of such Excluded
Merger or Sale), and any portion of the Warrant that has not been exercised
before consummation of such Excluded Merger or Sale shall terminate and expire,
and shall no longer be outstanding.

Section 6.10. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, the Registration Rights Agreement or the
Warrant, none of the Company, its officers, directors, employees nor agents
shall disclose material non-public information to the Investor, its advisors or
representatives.

Section 6.11. Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the previous sentence, only that the event has
occurred. The Company shall not request a Draw Down during the continuation of
any of the foregoing events.

Section 6.12. Amendments to the Registration Statement. When the Registration
Statement is declared effective by the Commission, the Company shall (i) not
file any amendment to the Registration Statement or make any amendment or
supplement to the Prospectus of which the Investor shall not previously have
been advised or to which the Investor shall reasonably object after being so
advised; provided, however, that the Company shall, to the extent it deems
advisable, and without the prior consent of or notice to Investor, supplement
the Prospectus within one Trading Day following the Settlement Date for each
Draw Down solely to reflect the issuance of Shares with respect to such Draw
Down and (ii) so long as, in the reasonable opinion of counsel for the Investor,
a Prospectus is required to be delivered in connection with sales of the Shares
by the Investor, if the Company files any information, documents or reports that
are incorporated by reference in the Registration Statement pursuant to the
Exchange Act, the Company shall deliver a copy of such information, documents or
reports to the Investor promptly following such filing.

 

17



--------------------------------------------------------------------------------

Section 6.13. Prospectus Delivery. From time to time for such period as in the
reasonable opinion of counsel for the Investor a prospectus is required by the
Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
Notwithstanding the foregoing, in no event shall the Company be under any
obligation to supplement the Prospectus or to reflect the issuance of any Shares
pursuant to a Draw Down or deliver any Prospectus as so supplemented at any time
prior to the Trading Day following the Settlement Date with respect to such
Shares.

ARTICLE VII

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.

Section 7.01. Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company shall be true and correct in
all material respects as of the date when made as though made at that time
except for representations and warranties that are expressly made as of a
particular date.

Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.

Section 7.03. Compliance with Law. The Company shall have complied in all
material respects with all applicable federal, state and local governmental
laws, rules, regulations and ordinances in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby except for any failures to so comply which
could not reasonably be expected to have a Material Adverse Effect.

Section 7.04. Effective Registration Statement. Upon the terms and subject to
the conditions set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.

 

18



--------------------------------------------------------------------------------

Section 7.05. No Knowledge. The Company shall have no Knowledge of any event
that could reasonably be expected to have the effect of causing the Registration
Statement with respect to the resale of the Registrable Securities by the
Investor to be suspended or otherwise ineffective (which event is more likely
than not to occur within eight Trading Days following the Trading Day on which a
Draw Down Notice is delivered).

Section 7.06. No Suspension. Trading in the Company’s Common Stock shall not
have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.

Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

Section 7.08. No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to enjoin, prevent or change the
transactions contemplated by this Agreement.

Section 7.09. Sufficient Shares Registered for Resale. The Company shall have
sufficient Shares, calculated using the closing trade price of the Common Stock
as of the Trading Day immediately preceding such Draw Down Notice, registered
under the Registration Statement to issue and sell such Shares in accordance
with such Draw Down Notice.

Section 7.10. Warrant. The Warrant shall have been duly executed, delivered and
issued to the Investor, and the Company shall not be in default in any material
respect under any of the provisions thereof, provided that any refusal by or
failure of the Company to issue and deliver Warrant Shares in respect of any
exercise (in whole or in part) thereof shall be deemed to be material for the
purposes of this Section 7.10.

Section 7.11. Opinion of Counsel. The Investor shall have received an opinion of
counsel to the Company, dated as of the Effective Date, in the form reasonably
agreed to by the Investor and its counsel prior to the date hereof.

Section 7.12. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.

Section 7.13. Payment of Fees. The Company shall be current on all undisputed
expense invoices that the Company is required to pay pursuant to Section 10.01.

ARTICLE VIII

TERMINATION

Section 8.01. Term. Unless otherwise terminated in accordance with Section 8.02
below, this Agreement shall terminate upon the earlier to occur of (i) the
expiration of the Commitment Period or (ii) the issuance of Shares pursuant to
this Agreement in an amount equal to the Maximum Commitment Amount.

 

19



--------------------------------------------------------------------------------

Section 8.02. Other Termination.

(a) The Investor may terminate this Agreement upon (x) one (1) day’s notice if
the Company enters into any Prohibited Transaction as set forth in Section 6.08
without the Investor’s prior written consent, or (y) one (1) day’s notice within
ten (10) Trading Days after the Investor obtains actual knowledge that an event
resulting in a Material Adverse Effect has occurred.

(b) The Investor may terminate this Agreement upon one (1) day’s notice to the
Company at any time in the event that the Registration Statement is not declared
effective in accordance with the Registration Rights Agreement; provided,
however, that in the event the Registration Statement is declared effective
prior to the delivery of such notice, the Investor shall thereafter have no
right to terminate this Agreement pursuant to this Section 8.02(b).

(c) The Company may terminate this Agreement upon one (1) day’s notice;
provided, however, that the Company shall not terminate this Agreement pursuant
to this Section 8.02(c) during any Draw Down Pricing Period; provided further;
that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.

(d) Each of the parties hereto may terminate this Agreement upon one (1) day’s
notice if the other party has breached a material representation, warranty or
covenant to this Agreement and such breach is not remedied within ten
(10) Trading Days after notice of such breach is delivered to the breaching
party.

(e) The obligation of the Investor to purchase shares of Common Stock shall
terminate permanently in the event that the Commission shall issue any stop
order concerning, or suspend the effectiveness of, the Registration Statement
for an aggregate of sixty (60) calendar days during the Commitment Period.

Section 8.03. Effect of Termination. In the event of termination by the Company
or the Investor, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by either party. If this Agreement is terminated as
provided in Section 8.01 or 8.02 herein, this Agreement shall become void and of
no further force and effect, except as provided in Section 10.13. Nothing in
this Section 8.03 shall be deemed to release the Company or the Investor from
any liability for any breach under this Agreement occurring prior to such
termination, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement
arising prior to such termination.

 

20



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

Section 9.01. Indemnification.

(a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the gross
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to recover). Accordingly, the amount which the Company is required to
pay to any Investor Indemnified Party hereunder (a “Company Indemnity Payment”)
will be reduced by any insurance proceeds actually recovered by or on behalf of
any Investor Indemnified Party in reduction of the related Damages. In addition,
if an Investor Indemnified Party receives a Company Indemnity Payment required
by this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party will pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.

(b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Right Agreement or
the Warrant; provided, however, that the Investor shall not be liable under this
Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Rights Agreement or the Warrant or
gross negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover).
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) will be reduced by
any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related Damages. In addition, if a
Company Indemnified Party receives an Investor Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Company Indemnified Party will pay to the Investor
an amount equal to the Investor Indemnity Payment received less the amount of
the Investor Indemnity Payment that would have been due if the insurance
proceeds had been received, realized or recovered before the Investor Indemnity
Payment was made.

 

21



--------------------------------------------------------------------------------

Section 9.02. Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article IX (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article IX (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.

(a) Any claim for indemnification for Damages that do not result from a Third
Party Claim as defined in the following paragraph, shall be asserted by written
notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.01. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.

(b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

(c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the

 

22



--------------------------------------------------------------------------------

Indemnifying Party was not obligated to provide indemnification under this
Article IX. The Indemnifying Party agrees that it will not, without the prior
written consent of the Indemnified Party, settle, compromise or consent to the
entry of any judgment in any pending or threatened claim relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Party from all liability arising or that may arise out of such claim. The
Indemnifying Party shall not be liable for any settlement of any claim effected
against an Indemnified Party without the Indemnifying Party’s written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. The
rights accorded to an Indemnified Party hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise; provided, however, that notwithstanding the foregoing or anything
to the contrary contained in this Agreement, nothing in this Article IX shall
restrict or limit any rights that any Indemnified Party may have to seek
equitable relief.

ARTICLE X

MISCELLANEOUS

Section 10.01. Fees and Expenses.

(a) Each of the Company and the Investor agrees to pay its own expenses incident
to the performance of its obligations hereunder, except that the Company shall
be solely responsible for (i) all reasonable attorneys fees and expenses
incurred by the Investor in connection with (A) the preparation, negotiation,
execution and delivery of this Agreement, the Registration Rights Agreement and
the Warrant, and (B) the review, and assistance in preparation of, the
Registration Statement, correspondence with the Commission and amendments and
supplements to the Registration Statement and Prospectus, (ii) all reasonable
fees and expenses incurred by the Investor in connection with any amendments,
modifications or waivers of this Agreement, including, without limitation, all
reasonable attorneys fees and expenses, (iii) all reasonable fees and expenses
incurred in connection with the Investor’s enforcement of this Agreement,
including, without limitation, all reasonable attorneys fees and expenses,
(iv) due diligence expenses incurred by the Investor during the term of this
Agreement equal to $12,500 per calendar quarter, and (v) all stamp or other
similar taxes and duties, if any, levied in connection with issuance of the
Shares pursuant hereto; provided, however, that in each of the above instances
the Investor shall provide customary supporting invoices or similar
documentation in reasonable detail describing such expenses (however, the
Investor shall not be obligated to provide detailed time sheets); provided
further that the maximum aggregate amount payable by the Company pursuant to
clause (i) above shall be $75,000 and the Investor shall bear all fees and
expenses in excess of $75,000 incurred in connection with the events described
under clauses (i) and (ii) above.

(b) If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the Registration Rights Agreement or the Warrant, the
prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

Section 10.03. Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or

 

23



--------------------------------------------------------------------------------

commission from the other party. The Company on the one hand, and the Investor,
on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any Persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.

Section 10.04. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a Trading Day during normal Trading
hours where such notice is to be received), or the first Trading Day following
such delivery (if delivered other than on a Trading Day during normal Trading
hours where such notice is to be received) or (b) on the second Trading Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

If to the Company:

Attn: Margaret A. Horn

3832 Bay Center Place

Hayward, CA 94545

Facsimile: (510) 732-8401

with a copy (which shall not constitute notice) to:

Cooley Godward LLP:

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Facsimile: 650 849-7400

Attention: Suzanne Sawochka Hooper, Esq.

If to the Investor:

Kingsbridge Capital Limited

Attention: Mr. Tony Hillman

PO Box 1075

Elizabeth House

9 Castle Street

St Helier

Jersey

JE42QP

Channel Islands

Tel: 011-44-1534-636-041

Fax: 011-44-1534-636-042

Email: admin@kingsbridgecap.com

 

24



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Kingsbridge Corporate Services

Kingsbridge House

New Abbey

Kilcullen

Co.Kildare

Ireland

Tel: 011-353-45-481-811

Fax: 011-353-45-482-003

Email: adamgurney@kingsbridge.ie; emmagalway@kingsbridge.ie, and
pwhelan@kingsbridge.ie

And another a copy (which shall not constitute notice) to:

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Telephone: (212) 878-8000

Facsimile: (212) 878-8375

Attention: Keith M. Andruschak, Esq.

E-mail: keith.andruschak@cliffordchance.com

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.

Section 10.05. Assignment. Neither this Agreement nor any rights of the Investor
or the Company hereunder may be assigned by either party to any other Person.

Section 10.06. Amendment; No Waiver. No party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth in this Agreement, the Warrant and the Registration
Rights Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by both parties hereto. The failure of
the either party to insist on strict compliance with this Agreement, or to
exercise any right or remedy under this Agreement, shall not constitute a waiver
of any rights provided under this Agreement, nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising such a right or remedy in the future.

Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, relating to the subject matter hereof.

Section 10.08. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that, if the severance of such provision
materially changes the economic benefits of this Agreement to either party as
such benefits are anticipated as of the date hereof, then such party may
terminate this Agreement on five (5) Trading Days

 

25



--------------------------------------------------------------------------------

prior written notice to the other party. In such event, the Registration Rights
Agreement will terminate simultaneously with the termination of this Agreement;
provided that in the event that this Agreement is terminated by the Company in
accordance with this Section 10.08 and the Warrant Shares either have not been
registered for resale by the Investor in accordance with the Registration Rights
Agreement or are otherwise not freely tradable (if and when issued) in
accordance with applicable law, then the Registration Rights Agreement in
respect of the registration of the Warrant Shares shall remain in full force and
effect.

Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.

Section 10.11. Choice of Law. This Agreement shall be construed under the laws
of the State of New York.

Section 10.12. Specific Enforcement, Consent to Jurisdiction.

(a) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

(b) Subject to Section 9.03, each of the Company and the Investor (i) hereby
irrevocably submits to the jurisdiction of the United States District Court and
other courts of the United States sitting in the State of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

Section 10.13. Survival. The representations and warranties of the Company and
the Investor contained in Articles IV and V of this Agreement and the covenants
contained in Article V, VI and X of this Agreement shall survive the execution
and delivery hereof and the Closing until the termination of this Agreement, and
the agreements and covenants set forth in Article VIII and Article IX of this
Agreement shall survive the execution and delivery hereof and the Closing
hereunder.

Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s inside or outside
counsel, to issue a press release or otherwise make a public statement or

 

26



--------------------------------------------------------------------------------

announcement with respect to this Agreement prior to the Closing, the Company
shall consult with the Investor on the form and substance of such press release,
statement or announcement. Promptly after the Closing, each party may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement; provided that, prior to issuing any such press release, making
any such public statement or announcement, the party wishing to make such
release, statement or announcement consults and cooperates in good faith with
the other party in order to formulate such press release, public statement or
announcement in form and substance reasonably acceptable to both parties.

Section 10.15. Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

Section 10.16. Absence of Presumption. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

[Remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.

 

KINGSBRIDGE CAPITAL LIMITED By:  

/s/ Adam Gurney

  Adam Gurney   Director KOSAN BIOSCIENCES INCORPORATED By:  

/s/ Robert G. Johnson, Jr.

  Robert G. Johnson, Jr., M.D., Ph.D.,   Chief Executive Officer

 

28



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant



--------------------------------------------------------------------------------

Exhibit C

Officer’s Certificate

I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Kosan Biosciences Incorporated
(the “Company”) issuable in connection with the Draw Down Notice, dated
                                         (the “Notice”) attached hereto and
delivered pursuant to Article III of the Common Stock Purchase Agreement, dated
[                        ], 2006 (the “Agreement”), by and between the Company
and the Investor, as follows (capitalized terms used but undefined herein have
the meanings given to such terms in the Agreement):

1. I am the duly elected [OFFICER] of the Company.

2. The representations and warranties of the Company set forth in Article IV of
the Agreement are true and correct in all material respects as though made on
and as of the date hereof (except for such representations and warranties that
are made as of a particular date).

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.

4. In accordance with the prior request and agreement of the Investor, the
Shares issuable in respect of the Notice will be delivered without restrictive
legend via book entry through the Depositary Trust Company to an account
designated by the Investor.

The undersigned has executed this Certificate this          day of
                    , 200[  ].

 

 

Name:   Title  